DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Status of Claims
This office action is a response to an amendment filed on 01/06/2021.  Claims 1, 10 and 16 are amended, claims 3, 11 and 17 are cancelled, and claims 21 and 22 are newly added.  Claims 1-2, 4-10, 12-16 and 18-22 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 8-10, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9-10, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et al. (US 2016/0092914), hereinafter Wiener, in view of Granshaw et al. (US 2015/0212925), hereinafter Granshaw, and further in view of Anastas et al. (US 2008/0114875), hereinafter Anastas.
Regarding claim 1, Wiener discloses a method, implemented on a machine (Wiener, Fig. 1: data management server) having at least one processor, storage, and a communication platform connected to a network for tracking an event at a plurality of distributed servers (Wiener, [0108]-[0109]), the method comprising:
determining an event to be tracked (Wiener, [0041], [0032]: data management server determines and sends scripts to a client device to monitor for certain user interactions (events)); 
Wiener, [0041]: data management server receives login credentials of user to be monitored); 
retrieving a user profile of the user (Wiener, [0050]: receiving user information (user profile));
generating, based on customized data generated based on the retrieved user profile, a customized script to be embedded in a web page (Wiener, [0050]-[0052]: determining user attributes (customized data) from the user information (user profile); a script (customized script) is generated based on a match between the user attributes (customized data) and business logic, and sent to the client device in a web page), and wherein the customized script triggers an event message when the user performs an online behavior related to the web page in accordance with the event (Wiener, [0044]: information/user input (event message) is sent when target conditions of the script are met); 
receiving the event message triggered by the customized script subsequent to the script being embedded in the web page (Wiener, [0044]: data management server receives user input (event message) when target conditions of the script are met); and 
providing an instruction to a server for executing one or more applications based on the event (Wiener, [0045]: data management server sends user input as an instruction to ad server to determine an advertisement (i.e. execute an application) for rendering on the client device).
Wiener does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event 
However, Granshaw discloses
determining a tracing flag from the event message (Granshaw, [0075]-[0077]: interpreting a trace command (tracing flag) in an XML message (event message)); and 
providing an instruction to a server based on the tracing flag, and the tracing level (Granshaw, [0058]-[0059], [0064], [0075]-[0077]: XML message (event message) comprising a trace command (tracing flag) and detail level (tracing level) provides instructions to a product (server) on fields to be traced).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to utilize a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Furthermore, the combination of Wiener and Granshaw does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data.
However, Anastas discloses 
Anastas, [0033], [0043]: performance monitoring process (customized script) determines the level of monitoring (tracing level) to be performed on a web page for a user corresponding to a particular demographic (i.e. based on customized data)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw and Anastas before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on tracking scripts and trace commands as taught by Wiener and Granshaw, to include utilizing scripts that can perform different levels of monitoring as taught by Anastas.  The motivation for doing so would have been to facilitate providing a web site owner with the desired level of details regarding operations on a web page (Anastas, [0046]).
Regarding claim 10, Wiener discloses a system (Wiener, Fig. 1: data management server) having at least one processor, storage, and a communication platform connected to a network for tracking an event at a plurality of distributed servers (Wiener, [0108]-[0109]), the system comprising: 
an application tracing controller configured for determining an event to be tracked and identifying a user associated with the event (Wiener, [0041]: data management server (application tracing controller) sends scripts to a client device to monitor certain interactions (events) of a user associated with a login credential); 
Wiener, [0050]: data management server (customized data determiner) receives user information (user profile) and generates user attributes (customized data) from the user information);
a script generator/updater configured for generating, based on the customized data related to the user, a customized script to be embedded in a web page (Wiener, [0050]-[0052]: data management server (script generator/updater) generates a script (customized script) based on a match between the user attributes (customized data) and business logic, and sends the script to the client device in a web page), and wherein the script triggers an event message when the user performs an online behavior related to the web page in accordance with the event (Wiener, [0044]: the script sends information (event message) when target conditions are met); 
a trouble event detector configured for receiving the event message triggered by the script subsequent to the customized script being embedded in the web page (Wiener, [0044]: data management server (trouble event detector) receives user input (event message) when target conditions of the script are met); and 
an application instruction generator configured for providing an instruction to a server for executing one or more applications based on the event (Wiener, [0045]: data management server (application instruction generator) sends user input to ad server as an instruction to determine an advertisement (i.e. execute an application) for rendering on the client device).
Wiener does not explicitly disclose a wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing 
However, Granshaw discloses
a tracing flag reader configured for determining a tracing flag from the event message (Granshaw, [0075]-[0077]: interpreting a trace command (tracing flag) in an XML message (event message)); and 
providing an instruction to a server based on the tracing flag and the tracing level (Granshaw, [0058]-[0059], [0064], [0075]-[0077]: XML message (event message) comprising a trace command (tracing flag) and detail level (tracing level) provides instructions to a product (server) on fields to be traced).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Furthermore, the combination of Wiener and Granshaw does not explicitly disclose wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of 
However, Anastas discloses 
wherein the customized script includes a tracing level customized for the user based on the customized data, wherein the tracing level indicates an amount of detail of tracing information to be recorded for the event which is determined based on the customized data (Anastas, [0033], [0043]: performance monitoring process (customized script) determines the level of monitoring (tracing level) to be performed on a web page for a user corresponding to a particular demographic (i.e. based on customized data)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw and Anastas before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on tracking scripts and trace commands as taught by Wiener and Granshaw, to include utilizing scripts that can perform different levels of monitoring as taught by Anastas.  The motivation for doing so would have been to facilitate providing a web site owner with the desired level of details regarding operations on a web page (Anastas, [0046]).
Regarding claim 16, the limitations have been addressed in the rejection of claim 1, and furthermore, Wiener discloses a machine-readable, non-transitory and tangible medium having information recorded thereon for tracking an event at a plurality of distributed servers, the information, when read by the machine, causes the machine to perform (Wiener, [0109]-[0110]
Regarding claim 2, Wiener discloses wherein the event is determined based on: a tracing request related to the event; a detected abnormality related to the event; or the tracing request related to the event and the detected abnormality (Wiener, [0038]: events are determined based on business logic (tracing request) established by advertisers).
Regarding claim 4, Wiener does not explicitly disclose further comprising: parsing the customized data related to the user from the event message, wherein the tracing flag is determined based on the customized data.
However, Granshaw disclose further comprising: parsing the customized data related to the user from the event message (Granshaw, [0102], [0048]-[0049]: trace command (tracing flag) in a XML message (event message) identifies the fields (customized data) to be traced (parsed)), wherein the tracing flag is determined based on the customized data (Granshaw, [0047]-[0049]: trace command (tracing flag) is based on customized data).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Regarding claim 5, Wiener does not explicitly disclose further comprising: updating the tracing flag based on: a tracing request related to the event, a detected 
However, Granshaw discloses further comprising: updating the tracing flag (Granshaw, [0070]: updating fields of the trace command (tracing flag)) based on: a tracing request related to the event, a detected abnormality related to the event, or the tracing request related to the event and the detected abnormality related to the event (Granshaw, [0080]: tracing fields that the customer is interested in monitoring (tracing request)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Regarding claim 6, Wiener does not explicitly disclose further comprising: determining the tracing level for the event based on the customized data; and generating the instruction based on the tracing level and the tracing flag.
However, Granshaw disclose further comprising: 
determining a tracing level for the event (Granshaw, [0064]); and 
generating the instruction based on the tracing level and the tracing flag (Granshaw, [0064], [0077]: XML message with trace command (tracing flag) and tracing level provides instructions to products on what to trace).
Granshaw, [0118]).
Furthermore, the combination of Wiener and Granshaw does not explicitly disclose the tracing level for the event based on the customized data.
However, Anastas discloses determining the tracing level for the event based on the customized data (Anastas, [0043]: performance monitoring process determines the level of monitoring (tracing level) to be performed for a user corresponding to a particular demographic (i.e. based on customized data)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw and Anastas before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on tracking scripts and trace commands as taught by Wiener and Granshaw, to include utilizing scripts that can perform different levels of monitoring as taught by Anastas.  The motivation for doing so would have been to facilitate providing a web site owner with the desired level of details regarding operations on a web page (Anastas, [0046]
Regarding claim 9, Wiener discloses wherein the one or more applications comprise an advertisement targeting application for determining an advertisement to be presented to the user (Wiener, [0045]).
Regarding claims 12-14, the limitations have been addressed in the rejections of claims 4-6 above.
Regarding claim 18, the limitations have been addressed in the rejections of claim 4 above.

Claims 7-8, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Granshaw and Anastas, and further in view of Broda et al. (US 2012/0017156), hereinafter Broda.
Regarding claim 7, Wiener does not explicitly disclose wherein the plurality of distributed servers comprises the server, and the server is configured to perform the following: receiving previous execution results and previous tracing information from a previous server in the plurality of distributed servers; executing a task in the one or more applications to generate an additional execution result; generating additional tracing information based on the tracing flag and the task; integrating the additional execution result and the additional tracing information with the previous execution results and the previous tracing information to generate integrated execution results and integrated tracing information respectively; and sending the integrated execution results and the integrated tracing information to a subsequent server in the plurality of distributed servers.
Granshaw, [0075]: multiple products (servers)), and the server is configured to perform the following: 
receiving previous tracing information from a previous server in the plurality of distributed servers (Granshaw, Fig. 3, [0077]-[0078], [0070]: trace command with fields to be traced (tracing information) is propagated through products (servers)); 
executing a task in the one or more applications to generate an additional execution result (Granshaw, Fig. 3, [0077]-[0078]: each product (server) generates trace data (execution result)); 
generating additional tracing information based on the tracing flag and the task (Granshaw, Fig. 3, [0070]: products (servers) add fields (additional tracing information) to the trace command (tracing flag) as required); 
integrating the additional execution result and the additional tracing information with the previous execution results and the previous tracing information to generate integrated execution results and integrated tracing information respectively (Granshaw, Fig. 3, [0070], [0077]-[0078]: each product (server) integrates its trace data (execution results) with previous trace data (execution results) in the output file; each product (server) can add fields (additional tracing information) to the trace command; trace command with fields to be traced (tracing information) propagates through the products (servers)); and 
sending the integrated tracing information to a subsequent server in the plurality of distributed servers (Granshaw, Fig. 3, [0070], [0077]-[0078]: each product (server) can add fields to the trace command; trace command with fields to be traced (integrated tracing information) propagates through the products (servers)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener and Granshaw before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, to include utilizing a trace command in the messages as taught by Granshaw.  The motivation for doing so would have been to provide a flexible method of tracing data through multiple systems (Granshaw, [0118]).
Wiener, Granshaw and Anastas do not explicitly disclose receiving previous execution results from a previous server in the plurality of distributed servers; and sending the integrated execution results to a subsequent server in the plurality of distributed servers.
However, Broda discloses 
receiving previous execution results from a previous server in the plurality of distributed servers (Broda, Fig. 5: analytic server receives test result data (execution results) from load server (previous server)); and 
sending the integrated execution results to a subsequent server in the plurality of distributed servers (Broda, Fig. 5: analytic server sends aggregated test result data (integrated execution results) to system-wide data store (subsequent server) for further aggregation in real-time).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas and Broda before him or her before the Broda, [0020]).
Regarding claim 8, Wiener discloses further comprising: 
generating a report of all tracing information generated along an entire life span of the event (Wiener, [0035], [0061]-[0062]); and 
sending the report to a manager related to the web page or a user who submitted a tracing request related to the event, for reading or troubleshooting (Wiener, [0035], [0061]).
Regarding claims 15 and 19, the limitations have been addressed in the rejection of claim 7 above.
Regarding claim 20, the limitations have been addressed in the rejection of claim 8 above.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Wiener in view of Granshaw and Anastas, and further in view of Impollonia et al. (US 2011/0251896), hereinafter Impollonia.
Regarding claim 21, Wiener, Granshaw and Anastas do not explicitly disclose wherein the event to be tracked is based on a smart pixel application running on a Near Real-Time (NRT) platform.
Impollonia, [0059]: smart pixel file (application) hosted on CDN servers (platform); [0061]-[0062]: smart pixel loads tracked ad (event to be tracked); [0039]: ads are matched with videos in real-time (i.e. near-real time, taking into account required processing)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wiener, Granshaw, Anastas and Impollonia before him or her before the effective filing date of the claimed invention, to modify a method for determining user interest in page content based on messages from tracking scripts as taught by Wiener, Granshaw and Anastas, to include utilizing smart pixels for tracking the performance of advertisements as taught by Impollonia.  The motivation for doing so would have been to improve advertisement targeting (Impollonia, [0007]).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458